     Case 2:20-cv-00770-ECM-SMD Document 16 Filed 03/11/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CHEZ DELERANCE RICE, # 220474,                   )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )     CIVIL ACT. NO. 2:20-cv-770-ECM
                                                 )                  (WO)
TAHIR SIDDIQ,                                    )
                                                 )
      Defendant.                                 )

                                   OPINION and ORDER

       On February 12, 2021, the Magistrate Judge entered a Recommendation (doc.

15) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures comply with

the orders of this Court and to prosecute this case.

      A separate Final Judgment will be entered.

      Done this 11th day of March, 2021.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
